Citation Nr: 0840546	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 8, 
2004, for the grant of additional compensation for four 
dependent children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which established an effective date of 
January 8, 2004, for the grant of additional compensation for 
four dependent children.  

Jurisdiction over the claims folder was subsequently 
transferred to the RO in Portland, Oregon.  


FINDINGS OF FACT

1.  Entitlement to an increased rating of 50 percent for 
service-connected generalized anxiety disorder was granted in 
a September 2002 Board decision and implemented by the RO in 
a January 2003 rating decision, effective March 30, 1994.

2.  The RO mailed notice of the January 2003 rating decision 
to the veteran at his last address of record on January 3, 
2003. 

3.  On December 18, 2003, the veteran furnished VA with 
initial notification of the existence of his dependent 
children.

4.  Dependency arose with the birth of his children between 
April 1986 and January 1993.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 
18, 2003, for payment of additional benefits for four 
dependent children are met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (See Fed. Rule of Appellate Procedure 32.1 generally 
governing citation of judicial decisions issued on or after 
Jan. 1, 2007. See also Federal Circuit Rule 32.1 and Federal 
Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).

There is no indication of outstanding evidence that could 
substantiate the claim and this decision turns on the 
application of undisputed facts to the law.  An examination 
could not assist in substantiating the claim.

Legal Criteria

Effective October 1, 1978, Pub. L. 95- 479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115 (West 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of the rating; but only if 
such proof of dependents is received within one year from the 
date of such rating action.  38 U.S.C.A. § 5110(f).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

Analysis

In a September 2002 Board decision, the veteran was awarded 
an increased rating of 50 percent for his service-connected 
anxiety disorder.  In its decision, the Board noted that it 
was clear from the correspondence of record that the veteran 
was currently unreachable and all efforts by the RO to 
contact him regarding his claim had been futile.  

The Board's decision was implemented by the Houston RO in a 
January 2003 rating decision and an effective date of March 
30, 1994, was assigned for the 50 percent evaluation for 
anxiety disorder.  Notice of the rating decision and a copy 
of VA Form 21-686c, "Declaration of Status of Dependents," 
were mailed to the veteran's last known address on January 3, 
2003.  This notice was returned to the RO as undeliverable.  

In August 2003, the Houston RO contacted the veteran's credit 
union and requested a current address in order to provide him 
with correspondence related to his benefits.  The credit 
union provided an address in Houston, Texas.

The record also contains copies of multiple letters from the 
Portland RO to the veteran dated December 2003.  These 
letters confirm his status as a veteran in receipt of 
benefits for the purpose of establishing eligibility for a 
disabled veteran's license plate, a property tax exemption, 
and a Golden Access Passport.  The letters were sent to the 
veteran at a White City, Oregon, address.

On January 8, 2004, the Portland RO received the veteran's 
Declaration of Status of Dependents, as well as copies of his 
children's social security cards and birth certificates.  
These documents were forwarded to the Houston RO and were 
received on February 19, 2004.  

In March 2004, the Houston RO granted additional compensation 
for four dependent children, effective January 8, 2004.

In his January 2006 substantive appeal, the veteran contended 
that while he had not been diligent with providing an updated 
address to the Houston RO, in October 2003 he had contacted 
the Portland RO and requested that his file be transferred 
from Houston.  The veteran stated that he procured several VA 
forms from the Portland RO and mailed them to the Houston RO 
in December 2003 establishing a claim for additional 
compensation for dependents.  The veteran also stated that he 
included the names and social security numbers of his 
children in that correspondence.  

Along with his substantive appeal, the veteran provided a 
copy of a United States Postal Service (USPS) delivery 
confirmation receipt dated December 18, 2003, showing 
delivery of a package to the Houston RO.  The veteran 
contends that this receipt shows acceptance by the Houston RO 
of his forms establishing a claim for additional compensation 
for dependents.  

The record contains no forms from the veteran received by the 
Houston RO on December 18, 2003.  In fact, there is no 
correspondence from the veteran regarding his claim for 
dependents in the claims folders until January 8, 2004, the 
date his VA-Form 21-686c was received by the Portland RO.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that USPS and VA properly discharged their 
official duties by properly handling mail and claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

While the veteran's statements alone cannot overcome the 
presumption of regularity, as the veteran has submitted a 
USPS delivery confirmation receipt dated December 18, 2003, 
showing acceptance of a package at the Houston RO without 
corresponding documents in the claims folders, the Board 
finds that the presumption of regularity had been rebutted.

The common law mailbox rule is applicable to this case.  This 
rule creates a presumption that a document was received by 
the intended recipient where evidence shows that the document 
was delivered into the custody of the USPS.  Savitz v. Peake, 
519 F.3d 1312 (Fed. Cir. Mar. 8, 2008). 

While this rule creates only a presumption that a document 
was received and does not create any presumption as to when 
the document was received, the veteran's submitted USPS 
delivery confirmation receipt performs two functions in this 
case.   First, it establishes that the mailbox rule applies 
and that a package was received by the Houston RO, and 
secondly, it provides evidence that the delivery of this 
package took place on December 18, 2003. 

In sum, it is clear that a package of some kind was accepted 
by the Houston RO from the veteran on December 18, 2003.  The 
Board finds that the veteran's statements regarding the 
contents of this package are credible, and therefore 
concludes that the veteran's claim for additional 
compensation for dependents was received by VA on December 
18, 2003. 

As noted above, the proper effective date for compensation 
for additional dependents is that latter of the date of 
claim, the date dependency arose, or the effective date of 
the qualifying disability rating.  38 C.F.R. § 3.401(b).

The date of claim is defined as the dates of birth of the 
dependent children, which in this case ranges from April 1986 
to January 1993; provided evidence of the event is received 
within one year of the event.  Otherwise the date of claim is 
the date notice is received of the dependents existence, if 
evidence is received within one year of VA's request.  

While VA outpatient treatment records dated prior to 2002 
report that the veteran had children, they do not identify 
the children or their ages.  The first evidence of the 
existence of the specific dependent children was provided by 
the veteran on December 18, 2003.  As that date was more than 
one year after the birth of the children, December 18, 2003, 
must be construed as the date of claim under 38 C.F.R. 
§ 3.401.

The date dependency arose (the dates of birth of the 
children) and the effective date of the qualifying rating 
(March 30, 1994) are earlier than December 18, 2003.  Because 
December 18, 2003 is the latest qualifying event under 
38 C.F.R. § 3.401, that is the appropriate effective date for 
additional compensation for the veteran's dependent children.  
38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  To this extent, 
the claim is granted.


ORDER

Entitlement to an effective date of December 18, 2003, for 
the grant of additional compensation for four dependent 
children is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


